Exhibit 10.5

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the 16th day
of September 2019, by and between Apex Technology Acquisition Corporation, a
Delaware corporation (the “Company”), having its principal place of business at
533 Airport Blvd, Suite 400, Burlingame, CA 94010, and Apex Technology Sponsor
LLC, a Delaware limited liability company (the “Subscriber”), having its
principal place of business at 533 Airport Blvd, Suite 400, Burlingame, CA
94010.

 

WHEREAS, the Company desires to sell to the Subscriber on a private placement
basis (the “Offering”) an aggregate of 657,500 units (the “Units”) of the
Company, each Unit comprised of one share of Class A common stock of the
Company, par value $0.0001 per share (“Common Stock”) and one half of one
warrant, each whole warrant exercisable to purchase one share of Common Stock
(“Warrant”), for a purchase price of $10.00 per Unit. The shares of Common Stock
underlying the Warrants are hereinafter referred to as the “Warrant Shares”. The
shares of Common Stock underlying the Units (excluding the Warrant Shares) are
hereinafter referred to as the “Placement Shares.” The Warrants underlying the
Units are hereinafter referred to as the “Placement Warrants.” The Units,
Placement Shares, Placement Warrants and Warrant Shares, collectively, are
hereinafter referred to as the “Securities.” Each whole Placement Warrant is
exercisable to purchase one share of Common Stock at an exercise price of $11.50
during the period commencing on the later of (i) twelve (12) months from the
date of the closing of the Company’s initial public offering of units (the
“IPO”) and (ii) 30 days following the consummation of the Company’s initial
business combination (the “Business Combination”), as such term is defined in
the registration statement in connection with the IPO, as amended at the time it
becomes effective (the “Registration Statement”), and expiring on the fifth
anniversary of the consummation of the Business Combination; and

 

WHEREAS, the Subscriber wishes to purchase 657,500 Units, and the Company wishes
to accept such subscription from Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

1. Agreement to Subscribe

 

1.1. Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, the Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to the Subscriber, on the Closing
Date (as defined below) the Units in consideration of the payment of the
Purchase Price (as defined below). On the Closing Date, the Company shall, at
its option, deliver to the Subscriber the certificates representing the
Securities purchased or effect such delivery in book-entry form.

 

1.2. Purchase Price. As payment in full for the Units being purchased under this
Agreement, the Subscriber shall pay $6,575,000 (the “Purchase Price”) by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”),
one (1) business day prior to the date of effectiveness of the Registration
Statement.

 

1.3. Closing. The closing of the purchase and sale of the Units shall take place
simultaneously with the closing of the IPO (the “Closing Date”). The closing of
the purchase and sale of the Units shall take place at the offices of Ellenoff
Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New York, New
York, 10105, or such other place as may be agreed upon by the parties hereto.

 

1.4 Termination. This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if a Closing does not occur prior to
December 31, 2019.

  

 

 

 

2. Representations and Warranties of Subscriber

 

Subscriber represents and warrants to the Company that:

 

2.1. No Government Recommendation or Approval. Subscriber understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Offering of the Securities.

 

2.2. Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3. Intent. Subscriber is purchasing the Securities solely for investment
purposes, for Subscriber’s own account (and/or for the account or benefit of its
members or affiliates, as permitted, pursuant to the terms of an agreement (the
“Insider Letter”) to be entered into with respect to the Securities between,
among others, Subscriber and the Company, as described in the Registration
Statement), and not with a view to the distribution thereof and Subscriber has
no present arrangement to sell the Securities to or through any person or entity
except as may be permitted under the Insider Letter. Subscriber shall not engage
in hedging transactions with regard to the Securities unless in compliance with
the Securities Act.

 

2.4. Restrictions on Transfer. Subscriber acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Securities have not been
registered under the Securities Act and, if in the future Subscriber decides to
offer, resell, pledge or otherwise transfer the Securities, such Securities may
be offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act, if available, or (C) pursuant to any other available exemption from the
registration requirements of the Securities Act, and in each case in accordance
with any applicable securities laws of any state or any other jurisdiction.
Notwithstanding the foregoing, Subscriber acknowledges and understands the
Securities are subject to transfer restrictions as described in Section 8
hereof. Subscriber agrees that if any transfer of its Securities or any interest
therein is proposed to be made, as a condition precedent to any such transfer,
Subscriber may be required to deliver to the Company an opinion of counsel
satisfactory to the Company with respect to such transfer. Absent registration
or another available exemption from registration, Subscriber agrees it will not
resell the Securities (unless otherwise permitted pursuant to the Insider
Letter, as described in the Registration Statement). Subscriber further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to Subscriber for the resale of the Securities until the one year
anniversary following consummation of the initial Business Combination of the
Company, despite technical compliance with the requirements of Rule 144 and the
release or waiver of any contractual transfer restrictions.

 

2.5. Sophisticated Investor.

 

(i) Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.

 

(ii) Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, the
Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. Subscriber is able to bear the economic risk of its investment in the
Securities for an indefinite period of time.

 

2.6. Independent Investigation. Subscriber, in making the decision to purchase
the Units, has relied upon an independent investigation of the Company and has
not relied upon any information or representations made by any third parties or
upon any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Subscriber is familiar with
the business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from the Company’s officers
and directors concerning the Company and the terms and conditions of the
offering of the Units and has had full access to such other information
concerning the Company as Subscriber has requested. Subscriber confirms that all
documents that it has requested have been made available and that Subscriber has
been supplied with all of the additional information concerning this investment
which Subscriber has requested.

  

2

 

 

2.7 Organization and Authority. Subscriber is duly organized, validly existing
and in good standing under the laws of the State of Delaware and it possesses
all requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

2.8. Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 

2.9. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Subscriber of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) Subscriber's charter
documents, (ii) any agreement or instrument to which Subscriber is a party or
(iii) any law, statute, rule or regulation to which Subscriber is subject, or
any agreement, order, judgment or decree to which Subscriber is subject.

 

2.10. No Legal Advice from Company. Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.11. Reliance on Representations and Warranties. Subscriber understands the
Units are being offered and sold to Subscriber in reliance on exemptions from
the registration requirements under the Securities Act, and analogous provisions
in the laws and regulations of various states, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.12. No General Solicitation. Subscriber is not subscribing for the Units as a
result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 

2.13. Legend. Subscriber acknowledges and agrees the certificates evidencing
each of the Securities shall bear a restrictive legend (the “Legend”), in form
and substance substantially as set forth in Section 4 hereof.

 

3. Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, Subscriber that:

 

3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 100,000,000 shares
of Class A Common Stock, 10,000,000 shares of Class B Common Stock, $0.0001 par
value per share (the “Class B Common Stock”), and 1,000,000 shares of preferred
stock, $0.0001 par value per share (“Preferred Stock”). As of the date hereof,
the Company has issued and outstanding 8,768,750 shares of Class B Common Stock
(of which up to 1,143,750 shares are subject to forfeiture as described in the
Registration Statement), no shares of Class A Common Stock and no shares of
Preferred Stock. All of the issued shares of capital stock of the Company have
been duly authorized, validly issued, and are fully paid and non-assessable.

 

3.2 Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and that certain warrant agreement to be entered into
between the Company and Continental, as warrant agent (the “Warrant Agreement”),
as the case may be, each of the Units, Placement Shares, Placement Warrants and
Warrant Shares will be duly and validly issued, fully paid and non-assessable.
On the date of issuance of the Units and Warrant Shares shall have been reserved
for issuance. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, as the case may be, Subscriber will have
or receive good title to the Units, Placement Shares and Placement Warrants,
free and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder and pursuant to the Insider Letter and (ii)
transfer restrictions under federal and state securities laws.

 



3

 

 

3.3. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof, (ii)
the execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) any law statute, rule or
regulation to which the Company is subject or any agreement, order, judgment or
decree to which the Company is subject. Other than any SEC or state securities
filings which may be required to be made by the Company subsequent to the
Closing, and any registration statement which may be filed pursuant thereto, the
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or self-regulatory entity in
order for it to perform any of its obligations under this Agreement or issue the
Units, Placement Shares, Placement Warrants or Warrant Shares in accordance with
the terms hereof.

 

4. Legends

 

4.1. Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and when issued, the Warrant Shares, purchased by the Subscriber in
the name of the Subscriber. The Securities will bear the following Legend and
appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO AN INSIDER LETTER BETWEEN, AMONG OTHERS, APEX TECHNOLOGY ACQUISITION
CORPORATION AND APEX TECHNOLOGY SPONSOR LLC AND MAY ONLY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP
PURSUANT TO THE TERMS SET FORTH IN THE INSIDER LETTER.”

 

4.2. Subscriber’s Compliance. Nothing in this Section 4 shall affect in any way
Subscriber’s obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.

 



4

 

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith and with the Insider Letter.

 

4.4 Registration Rights. The Subscriber will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into between, among others, the Subscriber and
the Company, on or prior to the effective date of the Registration Statement.

 

5. Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement,
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination, (iii)
upon the Company’s redemption of shares of Common Stock sold in the Company’s
IPO upon the Company’s failure to timely complete the Business Combination or
(iv) in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation (A) to modify the
substance or timing of the Company’s obligation to redeem 100% of the Company’s
public shares if the Company does not timely complete the Business Combination
or (B) with respect to any other provision relating to stockholders’ rights or
pre-Business Combination activity. In the event a Subscriber purchases shares of
Common Stock in the IPO or in the aftermarket, any additional shares so
purchased shall be eligible to receive the redemption value of such shares of
Common Stock upon the same terms offered to all other purchasers of Common Stock
in the IPO in the event the Company fails to consummate the Business
Combination.

 

6. Terms of Placement Warrants. Each Placement Warrant shall have the terms set
forth in the Warrant Agreement.

 

7. [Reserved].

 

8. Terms of the Units and Placement Warrants

 

8.1 The Units and their component parts are substantially identical to the units
to be offered in the IPO except that: (i) the Units and component parts will be
subject to transfer restrictions described in the Insider Letter, (ii) the
Placement Warrants will be non-redeemable so long as they are held by the
initial holder thereof (or any of its permitted transferees), and may be
exercisable on a “cashless” basis if held by a Subscriber or its permitted
transferees, as further described in the Warrant Agreement and (iii) the Units
and component parts are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after the expiration of the lockup described above in clause (i) and they
are registered pursuant to the Registration Rights Agreement to be signed on or
before the date of the Prospectus or an exemption from registration is
available.

 

8.2 Subscriber agrees to vote the Placement Shares in accordance with the terms
of the Insider Letter and as otherwise described in the Registration Statement.

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

 

10. Assignment; Entire Agreement; Amendment

 

10.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by a Subscriber to a person
agreeing to be bound by the terms hereof, including the waiver contained in
Section 7 hereof.

 



5

 

 

10.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

10.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by all of the parties hereto.

 

10.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

11. Notices

 

11.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 

12. Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13. Survival; Severability

 

13.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing Date.

 

13.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

14. Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

  

6

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       APEX TECHNOLOGY ACQUISITION CORP.         By: /s/ Brad Koenig  
  Name: Brad Koenig     Title: Co-Chief Executive Officer

 

  SUBSCRIBER:       APEX TECHNOLOGY SPONSOR LLC         By: /s/ Brad Koenig    
Name: Brad Koenig     Title: Managing Member

  

 

[Unit Subcription Agreement with Sponsor]

 

